92 F.3d 1190
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Marvin Eugene WAHL, Appellant,v.UNITED STATES of America, Appellee.
No. 96-1624.
United States Court of Appeals,Eighth Circuit.
Submitted July 18, 1996.Filed July 30, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Marvin Eugene Wahl appeals the district court's order denying his two 18 U.S.C. § 3582(c)(2) motions to reduce his sentence.  Because Wahl filed his notice of appeal more than ten days after entry of the order, we lack jurisdiction to review the merits of his appeal.  See Fed.  R.App. P. 4(b) (affording criminal defendants ten days after entry of judgment or order to file notice of appeal;  district court may grant thirty-day extension upon showing of excusable neglect);   United States v. Petty, 82 F.3d 809, 810 (8th Cir.1996) (per curiam) (Rule 4(b) applies to appeals from denial of § 3582(c)(2) motion;  timely notice of appeal is both mandatory and jurisdictional).


2
Accordingly, we dismiss the appeal.  See 8th Cir.  R. 47A(a).